     Belinda Escobosa Helzer (State Bar No. 214178)
 1
     Tanya Pellegrini (State Bar No. 285186)
 2   Andres Holguin-Flores (State Bar No. 305860)
     MEXICAN AMERICAN LEGAL DEFENSE
 3   AND EDUCATIONAL FUND
     634 S. Spring St., 11th Floor
 4   Los Angeles, CA 90014
 5   Telephone: (213) 629-2512
     Facsimile: (213) 629-0266
 6
     Attorneys for Plaintiffs
 7   Jimmy David Ramirez-Castellanos
     and Francisco Javier Gomez Espinoza
 8

 9   Defendants’ Counsel Listed on Next Page

10
                                       UNITED STATES DISTRICT COURT
11
                                   EASTERN DISTRICT OF CALIFORNIA
12

13
     JIMMY DAVID RAMIREZ-                           Case No. 2:17-CV-01025-JAM-AC
14   CASTELLANOS and FRANCISCO
     JAVIER GOMEZ ESPINOZA,                         JOINT STIPULATION AND ORDER TO
15                                                  MODIFY PRE-TRIAL SCHEDULING
                         Plaintiffs,                ORDER
16
             v.                                     Judge: Honorable John A. Mendez
17

18   NUGGET MARKET, INC. DBA
     NUGGET MARKETS, ONE STOP
19   SERVICES DBA ONE STOP
     SOLUTION, ISSA QUARRA, and
20   BUILDING MAINTENANCE GROUP,
21                       Defendants.
22

23

24

25

26

27

28
     ______________________________________________________________________________________________
     JOINT STIPULATION AND [PROPOSED] ORDER TO                            CASE NO. 2:17-CV-01025-JAM-AC
     MODIFY PRE-TRIAL SCHEDULING ORDER
       Alden J. Parker, State Bar No. 196808
 1
       Natalie B. Fujikawa, State Bar No. 258724
 2     Alexa R. Hanlon, State Bar No. 293736
       FISHER & PHILLIPS LLP
 3     621 Capitol Mall, Suite 1400
       Sacramento, CA 95814
 4     Telephone: (916) 210-0400
 5     Facsimile: (916) 210-0401

 6     Attorneys for Defendant
       NUGGET MARKET, INC., dba
 7     NUGGET MARKETS
 8
       Lisa V. Ryan, State Bar No. 217802
 9     Ryan J. Maas, State Bar No. 243498
10     COOK BROWN, LLP
       2407 J Street, Second Floor
11     Sacramento, CA 95816
       Telephone: (916) 442-3100
12

13     Attorney for Defendants
       BUILDING MAINTENANCE GROUP, INC.
14     and ISSA QUARRA
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     _______________________________________________________________________________________________
      JOINT STIPULATION AND [PROPOSED] ORDER TO                             CASE NO. 2:17-cv-01025-JAM-AC
                                                    2
      MODIFY PRE-TRIAL SCHEDULING ORDER
 1             IT IS HEREBY STIPULATED AND AGREED, between the Parties through their
 2     counsel of record as follows:
 3             WHEREAS, on July 22, 2019, this Court entered a Pre-Trial Scheduling Order outlining
 4     the deadlines for motion practice, Pre-Trial Conference, and Trial. ECF No. 74.
 5             WHEREAS, on January 28, 2020, Defendant Nugget Market, Inc., dba Nugget Markets
 6     (“Nugget”) filed a Motion for Summary Judgment, or in the Alternative, Summary Adjudication
 7     of Issues (“the Motion”). ECF No. 92.
 8             WHEREAS, Plaintiffs’ deadline to file an opposition to Nugget’s Motion is currently
 9     February 11, 2020, and Defendant Nugget’s deadline to file a reply is currently February 20,
10     2020.
11             WHEREAS, trial counsel for Nugget recently learned of a conflict with the current Trial
12     date of June 15, 2020.
13             WHEREAS, the Parties have agreed to pursue private mediation, to be scheduled as soon
14     as possible before Plaintiffs file an opposition to Defendant Nugget’s Motion.
15             WHEREAS, the Parties wish to conserve resources for settlement by postponing the
16     deadlines to file an opposition and reply regarding Defendant Nugget’s Motion, as well as
17     postponing the need for the Parties to prepare for Trial pending the results of mediation.
18             Good cause having been shown, the parties respectfully request that the Court modify its
19     Pre-Trial Scheduling Order, ECF No. 74, subject to the Court’s availability, to continue the
20     following deadlines to allow the Parties to complete dispositive motion practice and prepare for
21     Trial in a timely manner, pending the results of mediation:
22

23                   Event                        Original Deadline           Continued Deadline
       Plaintiffs’ response to the
                                          February 11, 2020               March 27, 2020
24     Motion
       Defendant Nugget’s Reply to
25                                        February 20, 2020               April 3, 2020
       the Motion
26
       Hearing on the Motion              February 25, 2020               April 7, 2020 at 1:30 p.m.
27

28
     _______________________________________________________________________________________________
      JOINT STIPULATION AND [PROPOSED] ORDER TO                                  CASE NO. 2:17-cv-01025-JAM-AC
                                                         1
      MODIFY PRE-TRIAL SCHEDULING ORDER
 1
       Pre-Trial Conference               April 10, 2020                 July 10, 2020 at 11:00 a.m.
 2

 3     Trial                              June 15, 2020                  August 24, 2020 at 9:00 a.m.
 4
               IT IS SO STIPULATED.
 5

 6
                                                     Respectfully submitted,
 7
       Dated: February 4, 2020                       MEXICAN AMERICAN LEGAL
 8
                                                     DEFENSE AND EDUCATIONAL FUND
 9
                                              By:    /s/ Andrés Holguin-Flores
10                                                   Belinda Escobosa Helzer
                                                     Tanya Pellegrini
11                                                   Andrés Holguin-Flores
                                                     Attorneys for Plaintiffs
12

13
       Dated: February 4, 2020                       FISHER & PHILLIPS LLP
14
                                              By:    /s/ Natalie B. Fujikawa (with permission)
15
                                                     Alden J. Parker
16                                                   Natalie B. Fujikawa
                                                     Alexa R. Hanlon
17                                                   Attorneys for Defendant
                                                     NUGGET MARKET, INC., dba NUGGET
18                                                   MARKETS
19
       Dated: February 4, 2020                       COOK BROWN LLP
20
                                              By:    /s/Ryan J. Maas (with permission)
21
                                                     Lisa V. Ryan
22                                                   Ryan J. Maas
                                                     Attorneys for Defendants
23                                                   BUILDING MAINTENANCE GROUP and ISSA
                                                     QUARRA
24

25

26

27

28
     _______________________________________________________________________________________________
      JOINT STIPULATION AND [PROPOSED] ORDER TO                                  CASE NO. 2:17-cv-01025-JAM-AC
                                                          2
      MODIFY PRE-TRIAL SCHEDULING ORDER
 1                                                ORDER
 2            Having reviewed the Plaintiffs’ and Defendant Nugget Market, Inc.’s Joint Stipulation,
 3     the Court grants the request and ORDERS that: Plaintiffs’ response to Defendant Nugget’s
 4     Motion for Summary Judgment, or in the Alternative, Summary Adjudication of Issues shall be
 5     filed by March 27, 2020; Defendant Nugget’s reply shall be filed by April 3, 2020; and the
 6     hearing on Defendant Nugget’s motion shall take place on April 7, 2020 at 1:30 p.m. Further, the
 7     Pre-Trial Conference shall take place July 10, 2020 at 11:00 a.m. and Trial shall commence on
 8     August 24, 2020 at 9:00 a.m.
 9

10     IT IS SO ORDERED.
11

12     Dated: 2/4/2020                            /s/ John A. Mendez______________
                                                  Honorable John A. Mendez
13                                                United States District Court Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     _______________________________________________________________________________________________
      JOINT STIPULATION AND [PROPOSED] ORDER TO                              CASE NO. 2:17-cv-01025-JAM-AC
                                                     3
      MODIFY PRE-TRIAL SCHEDULING ORDER
